         Case 1:19-cv-00180-PAE Document 101 Filed 01/13/20 Page 1 of 9



                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF NEW YORK



ALFRED PIRRI, JR.,

                   Plaintiff
                                                        Civil Action No. 1:19-cv-00180-PAE
       -against-

LORI CHEEK, ET AL.,

                   Defendants



       DEFENDANTS CHEEK AND CHEEKD INC.’S REPLY MEMORANDUM
           IN SUPPORT OF THEIR MOTION FOR ATTORNEY’S FEES


        Defendants Cheek and Cheekd Inc. (“defendants") herein reply to the Memorandum of

Law in Opposition to Defendants’ Motion for Attorney Fees (“Opp. Br.”). Submitted

herewith in support of its motion is the second Declaration of Lori Cheek (“Second Cheek

Decl.”) and the second Declaration of Lawrence Goodwin (“Second Goodwin Decl.”).

  I.    INTRODUCTION

        As noted in defendant’s opening brief, discovery in September 2019 showed, and

plaintiff conceded, that no reasonable juror could find that plaintiff is entitled to be listed as a

joint inventor of the Cheek patent. Order of Dec. 23, 2019 (Dkt. 91). Plaintiff tried to hide

this fact by seeking to “withdraw” his complaint without stating the reason why, so that he

could continue to assert that he was the inventor of the Cheek patent in a defamation action




                                                  1
         Case 1:19-cv-00180-PAE Document 101 Filed 01/13/20 Page 2 of 9



filed in New York state court. (See Fairchild Decl. Exh. A, ¶¶ 9-92).1 Accordingly,

defendants moved the Court for defendants’ attorney’s fees incurred after discovery.

        Plaintiff bases his opposition to the present motion on the notion that untrue and

obviously unproved allegations of wrongdoing on the part of Ms. Cheek can excuse plaintiff’s

litigation abuses. There is no support for this, legal or otherwise. But even if there were (and

there is none), plaintiff’s allegations of wrongdoing on the part of defendants are

demonstrably false, as discussed below.

        Like a broken record, plaintiff ’s tone-deaf opposition repeats many of the same,

irrelevant, frivolous and inaccurate accusations such as those found, for example, in the letter

of October 22, 2019 from Mr. Fairchild to the Court (Dkt. 71), and in the Motion for

Voluntary Withdrawal of October 29, 2019 (Dkt. 74). He once again relies these false

allegations in an attempt to portray plaintiff as the victim, when the victims in this case are

defendants who have had to deal with plaintiff, his completely unfounded allegations and

abusive litigation since 2017. It is plaintiff’s conduct that is being litigated at this point in the

present case.

        In his opposition, Plaintiff alleges, again, (1) that he “was the first inventor” – after

admitting in this case that he was not entitled to be named as an inventor (Dkt.91); (2) that he

“fears for his life” – after this Court found that to “border on frivolous” (Dkt. 79, p. 2); (3)

that he needs more discovery – after this Court explicitly confirmed that discovery was
1
 With his concession, that he is not entitled to claim inventorship of the Cheek patent, the foundation
for the defamation complaint cannot be supported and the defamation complaint should be – but has
not been – withdrawn. Both 22 NYCRR § 130-1.1, and the New York Rules of Professional Conduct,
Rule 3.1, state that the court may sanction frivolous conduct defined, inter alia, as “assert[ing]
material factual statements that are false.”

The Court should be aware that plaintiff improperly attempted service of the defamation complaint
upon Ms. Cheek four days ago, on January 9, 2020 (by leaving it on the stairs outside her apartment
building), and apparently intends to proceed with allegations it knows to be false.

                                                   2
            Case 1:19-cv-00180-PAE Document 101 Filed 01/13/20 Page 3 of 9



complete (Transcript of Dec. 16, 2019 (Goodwin Decl. Ex. 4), p. 9), and (4) that Ms. Cheek

targeted plaintiff’s homosexuality and mental health, omitted evidence, violated several

criminal statutes and committed fraud – which are demonstrably untrue. These allegations are

as incredible as those in the complaints in the First Case and the present case. They are

unproven (in fact, unfounded and false), and there is simply no legal support for the notion

that such allegations can be used to excuse plaintiff’s litigation abuses in this case.

    II.   UNPROVEN ALLEGATIONS OF WRONGDOING
          DO NOT EXCUSE PIRRI’S LITIGATION ABUSES

          Plaintiff bases his opposition, for the most part, on the proposition that untrue and

obviously unproven allegations of wrongdoing by defendants can excuse Pirri’s litigation

abuses. Plaintiff’s allegations of misconduct by defendants have not been litigated or

established. There is no support in any of the cases cited by plaintiff, nor is the undersigned

otherwise aware of any support, for the notion that bare allegations such as these would

excuse plaintiff’s litigation conduct.

          At Opp. Br. 10, plaintiff cites and discusses cases supposedly for the proposition that

unproven allegations of wrongdoing can excuse sanctionable conduct. These cases provide

no such support, and plaintiff’s characterizations of them are, to be charitable, misleading.

Plaintiff cites Chambers v. Nasco, Inc., 501 US 32,2 57 (1991) for the proposition that a

“party may be sanctioned for abuses of processes occurring beyond the courtroom,” Op. Br. at

10 (underscoring added). Plaintiff cropped the quote from Chambers, which stated that a

“party may be sanctioned for abuses of process occurring beyond the courtroom, such as

disobeying the court's orders.” 501 U.S. 32 at 57. That case does not say or imply that

unproved allegations of wrongdoing can excuse sanctionable conduct. Also at Op. Br. 10,


2
    Incorrectly cited by Plaintiff as Chambers v. Nasco, Inc., 501 U.S. 104.
                                                     3
         Case 1:19-cv-00180-PAE Document 101 Filed 01/13/20 Page 4 of 9



plaintiff modified a quote from MCM Partners v. Boscarino, 1993 U.S. Dist. LEXIS 10671,

*14 (N.D. Ill. 1993) stating that a “court has inherent power to award [or deny] attorney’s fees

as a sanction for bad-faith out of court conduct by a litigant.” (Underscoring added).

Apparently, plaintiff’s proposed modification – “award [or deny] attorney’s fees” – was

intended to characterize the case as holding that allegations of wrongdoing can excuse

sanctionable conduct, but there is no support whatsoever in that case for such modification.

MCM Partners simply cited Chambers for the proposition that the court has the inherent

power to sanction out-of-court bad-faith conduct. MCM Partners at *14. Similarly, in

Edwards v. Vemma Nutrition, 2019 U.S. Dist. LEXIS 189949, *21 (D. AZ. Nov. 1, 2019), the

issue was whether abusive communications from plaintiff Edwards to Boreyko, a founder and

officer of defendant Vemma Nutrition, would support a finding of attorney’s fees, not whether

they would serve to excuse improper conduct of the opposing party. And in none of these

cases did the court rely on bare, unproven allegations to deny a grant of attorney’s fees.

III.    OTHER LEGAL THEORIES

        At Op. Br. 11, plaintiff asserts that Cheek attempted to deny him a fair jury trial. This

is nonsense. Plaintiff cites Goins v. McKeen, 605 F.2d 947, 952 (6th Cir. 1979) for the

proposition that “Press reports that are both inadmissible and strongly probative of one side

are considered as unfairly influencing an impartial jury.” In Goins, a newspaper article was

published during the criminal defendant’s trial containing information about the defendant’s

offer to plead to a lesser count. The article thus was inadmissible and prejudicial. 605 F.2d at

953. This, of course, has nothing to do with the present case. Moreover, plaintiff’s

conclusion that Cheek’s statements, i.e., the statements of an opposing party, are inadmissible

is baffling, but beside the point. Defendants never did anything that could be construed as an

attempt to deny plaintiff a fair trial, particularly since the case was to be tried to the Court, not

                                                  4
           Case 1:19-cv-00180-PAE Document 101 Filed 01/13/20 Page 5 of 9



a jury,3 nor is there any authority that such unproven allegations would excuse improper

conduct.

        Plaintiff next cites The Works of Thomas Jefferson, among other things, for the

proposition that the letter to Congressman Nadler (Second Cheek Decl., Ex. 1) was an attempt

to “thwart the independent judicial system.” Op. Br. at 12. According to plaintiff, Ms. Cheek

“discussed this lawsuit, including defaming Plaintiff Pirri before a Congressman.” Id. The

statement is bewildering and especially remarkable because, as discussed below, the letter

says nothing about plaintiff or this case.

        Beginning at Op. Br. 8 and 12, plaintiff alleges that his litigation conduct should be

excused because defendants violated criminal statutes, and because he is entitled to punitive

damages. Plaintiff cites no authority, nor is there any, for using these absurd, unproven and

untrue accusations to avoid sanctions.

IV.     THE ALLEGATIONS AGAINST DEFENDANTS ARE FALSE

        Plaintiff’s allegations in his opposition are no more credible than those in his

complaints in the First Case and present case, and the Court should not presume that they are

the least bit credible to help plaintiff avoid fees for sanctionable conduct. A brief response to

each of these allegations follows.

        In plaintiff’s “Factual Background” (Op. Br. at 1-9) he asserts that Cheek “bullied”

Pirri by claiming that Cheek falsely stated that Pirri was treated at a “mental facility.” (Id., p.

4). First, the statement plaintiff refers to was not even Cheek’s. It was a tweet from someone

called “@pacelattin.” (Fairchild Ex. A, ¶ 119). Further, the statement is hardly different from

plaintiff’s own admissions. Plaintiff complains that he “was never a patient in a mental

3
 Plaintiff is not entitled to a jury trial on the claim for correction of inventorship under 35 U.S.C. 256.
Shum v. Intel Corp., 499 F. 3d 1272 at 1279 (Fed. Cir. 2007).

                                                     5
         Case 1:19-cv-00180-PAE Document 101 Filed 01/13/20 Page 6 of 9



facility. . . . He attended therapy sessions at the Pederson-Krag outpatient facility.” Op. Br. at

4 (underscoring added). But in his Complaint, he essentially concedes the point: “Plaintiff

Pirri decided to seek counseling at the mental health facility at Pederson Krag Center Inc.,

located at 11 Route 111, Smithtown, New York, where he was treated by Defendant Richards

between September 2008 to May 2013.” Complaint (Dkt. 8), ¶ 37 (underscoring added). In

fact, the present case was based entirely on Plaintiff’s allegation that he divulged his invention

to Richards while he was in this mental health facility for his sessions with Richards.

        Plaintiff also asserts that “Defendant sent a letter to Congressman Nadler where she

stated that Plaintiff Pirri thought of ‘her idea while in a mental facility’” (Op. Br. at 4); that

“Defendant Cheek personally met with Congressman Nadler” (id.); that Cheek defamed “an

individual to a Congressman,” intending “that it cause the most possible harm against Plaintiff

Pirri” (id. at 5); that Cheek “told many people - entrepreneurs, Congressman Nadler, and the

general public - that Plaintiff Pirri was a ‘crazy’ man and had spent time in a mental facility”

(id. at 6); that Cheek had “a direct audience with Congressman Nadler … [where] she

discussed this lawsuit, including defaming Plaintiff Pirri before a Congressman” (id. at 12);

and that “Cheek sought Congressional influence in this lawsuit.” (Id.)

        These allegations are in bad faith and are believed to be sanctionable in their own

right. The letter to Congressman Nadler, referred to by plaintiff, does not even mention Pirri

or this case. See Second Cheek Decl., Ex. 1 (Letter of Feb. 27, 2019 to Jerry Nadler). In her

declaration, Ms. Cheek states that the letter was signed by her and six other inventors and

suggested changes to the patent system. (Cheek Second Decl., ¶ 7). The letter does not

mention Mr. Pirri, or otherwise allude to him or this case in any way. (Id.) Ms. Cheek has

never physically seen Congressman Nadler, met with him or spoken to him in her life. (Id., ¶

8). The letter was mailed to him and hand delivered to his West Village office. (Id.)
                                                  6
         Case 1:19-cv-00180-PAE Document 101 Filed 01/13/20 Page 7 of 9



       In April of 2019, Ms. Cheek started a Go Fund Me campaign to help raise funds to

defend this lawsuit. (Id., ¶ 9). As stated in her declarations (Cheek Decl. ¶¶ 3, 4, and Second

Cheek Decl. ¶ 9), plaintiff’s lawsuits effectively destroyed her business, Cheekd Inc.

       Plaintiff accused Ms. Cheek of outing his sexual orientation. This again is false.

Before being accused of this, Ms. Cheek “never even thought about Pirri’s sexual orientation

and never mentioned it.” (Id., ¶ 10). Ms. Cheek continues: “I have never, at any time, made a

disparaging remark regarding Pirri’s sexual orientation, and never would. I stated in my

social media account that I intended to ‘out’ this case, this man and the law firm for filing this

frivolous attack on me and my business.” (Id.).

       It is also noteworthy that Mr. Pirri, himself, made his sexual orientation publicly

known in the first paragraph of his Complaint in Alfred Pirri, Jr. v. Manhattan Luxury

Automobiles, Inc. d/b/a Lexus Of Manhattan, No. 115480/08 (N.Y. Super. Ct. filed 2008) (see

Goodwin Decl. Ex. 5 (Complaint, ¶ 1: “Alfred Pirri is a homosexual male citizen of the State

of New York and resides in Suffolk County, NY.”))

       Finally, plaintiff variously and incorrectly attributes to Cheek a statement by another

third party, (Steven Thrasher (Op. Br., pp. 5, 6))

 V.    MISCELLANEOUS MATTERS

       Beginning at Op. Br. 16, plaintiff asserts that sanctions against him would be unfair

without additional discovery, including discovery pertaining to alleged defamation. The

Court has made it clear that discovery in this case was closed (Dec. 16 Transcript (Goodwin

Decl. Exh. 4) at p. 9), and that the defamation claims could not be brought in the present case.

(Dkt. 62). Thus, plaintiff’s false allegations against Ms. Cheek, naturally, remain unproven.

And the fact that plaintiff admits that discovery is necessary regarding his defamation



                                                7
           Case 1:19-cv-00180-PAE Document 101 Filed 01/13/20 Page 8 of 9



allegations only confirms that such allegations are not established facts upon which the Court

can rely to excuse plaintiff’s abuses.

       Beginning at Op. Br. 18, plaintiff complains that correspondence between Cheek and

Richards was withheld from discovery. This is not true (Goodwin Decl. ¶ 10). Moreover, if

plaintiff believed that documents were improperly withheld by defendants, he could have

raised the issue with the Court. He did not do so.

       Beginning at Op. Br. 16, plaintiff raises objections to defendants’ request for sanctions

under 28 U.S.C. 1927. Plaintiff seems to understand the statute to be directed to abuses

resulting from multiple lawsuits. Of course, that is incorrect.

       Finally, plaintiff asserts that he had a reasonable basis for beginning this lawsuit. Op.

Br. at 17. In doing so, he repeats the same allegations that he admitted he could not prove.

But even if he had a good faith basis for bringing this case (and he did not), defendants are

only asking for attorney’s fees incurred after discovery in this case, when it became

objectively clear that it was impossible for plaintiff to prove his case.

VI.    CONCLUSION

       Plaintiff’s opposition brief is yet another example of litigation conduct warranting

sanctions. Accordingly, defendants respectfully request that the Court grant defendants’

attorney’s fees from plaintiff and/or his counsel incurred from October of 2019 through the

present.




                                                 8
       Case 1:19-cv-00180-PAE Document 101 Filed 01/13/20 Page 9 of 9



Dated: New York, New York          Respectfully submitted,

  January 13, 2020


                                   LAWRENCE B. GOODWIN, PLLC

                               By: Lawrence B. Goodwin, Esq.
                                   525 East 86th Street, St. 5H
                                   New York, NY 10028
                                   Telephone: (212) 988-1076
                                   Facsimile: (646) 619-4161
                                   Email: LawrenceGoodwinPC@gmail.com
                                   Attorney for Defendants Cheek and Cheekd Inc.




                                    9
